Citation Nr: 1535944	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for a left knee disability prior to August 11, 2008.  

2.  Entitlement to a rating in excess of 30 percent for total left knee arthroplasty residuals from October 1, 2009.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability.  

4.  Entitlement to an initial compensable rating for left leg shortening.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted a 30 percent rating for malunion of the left tibia and fibula with marked knee or ankle disability from August 27, 2007 (the date of the increased rating claim) to August 11, 2008 (the date of a total left knee arthroplasty) and granted a 30 percent rating for total left knee arthroplasty residuals from August 11, 2008.  In September 2009, the RO granted a 100 percent temporary total rating for the left knee effective from August 11, 2008, and a 30 percent rating from October 1, 2009.  

A September 2013 rating decision granted noncompensable ratings for a left knee scar and for left leg shortening.  An August 2014 rating decision assigned a 10 percent rating for left knee instability.  An October 2014 Board decision stated that these matters were not before the Board.  

In October 2014, the Board remanded the case for additional development.  

The October 2014 Board decision denied a rating in excess of 30 percent for a left knee disability prior to August 11, 2008, and also denied a rating in excess of 30 percent for total left knee arthroplasty residuals from October 1, 2009.  The Board noted that the evidence suggested that the Veteran might be unemployable due, at least in part, to his service-connected disabilities (citing to records from the Social Security Administration (SSA) and VA examiners in April 2011 and May 2014).  Thus, entitlement to a total disability rating based on individual unemployability 
(TDIU) due to service-connected disability was "part and parcel" of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The claim for TDIU was remanded for further development, to include providing the Veteran with appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA), requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtaining outstanding treatment records, and obtaining an opinion regarding the functional impairment his service-connected disabilities, either jointly or separately, had on his employability.  The appropriate VCAA notice as to the TDIU claim was sent in February 2015 but the RO/AMC has not yet completed development of the TDIU claim. 

The Veteran appealed that October 2014 Board denial of increased ratings to the United States Court of Appeals for Veterans Claims (Court) which entered an order in May 2015 vacating those denials pursuant to a Joint Motion for Partial Remand (JMR).  That JMR noted that the TDIU claim had been remanded and was not before the Court.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR addressed the October 2014 Board decision within two (2) headings: (a) Failure to consider relevant evidence, and (b) Failure to liberally construe claimant's submission.  

With respect to "Failure to consider relevant evidence" the JMR stated that:

In April 1968, Appellant sustained a left tibia fracture in service. [R. 492].  In April 1986, Appellant submitted a statement from his private physician who had treated Appellant for residuals of his left tibia fracture and opined, "He is going to continue to have intermittent problems with this type of fracture, especially in regards to his weight bearing forces, further dissipation of this force to his knee and ankle on that extremity." [R. 971].  

In September 2007, a bone scan revealed "mild increased activity in the mid aspect of the left tibia which corresponds to an area of fracture.  Mild increased activity in both ankles and forefeet are due to degenerative change." [R. 165]. 

JMR at pages 2 and 3.  

The JMR then stated that: 

In Schafrath, this Court held that the Board must acknowledge and consider plausible claims, even if not mentioned by the claimant. Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Because the evidence indicates that Appellant may have degenerative changes to his ankle as a result of his service-connected left knee disability, the parties agree that the Board erred in not considering this evidence, warranting remand.  

JMR at page 3.  

Under the heading "Failure to liberally construe claimant's submission" the JMR stated: 

Since Appellant's August 2007 claim for increase was filed, the Agency has bifurcated his claim, based on left leg disability.  In a September 2013 rating decision, which was mailed to Appellant on October 2, 2013, the VA Regional Office (RO) granted service connection for a surgical scar of the left knee, as well as service connection for left leg shortening, both rated as non-compensable. [R. 651-657].  In an August 2014 rating decision, the RO granted service connection and a 10 percent rating for left knee instability. [R. 47-51].  Contemporaneously, the RO issued a Supplemental Statement of the Case in which it denied an evaluation in excess of 30 percent for residuals of status post fracture left tibia with total knee replacement. [R. 28-46]. 

The JMR further stated, at page 4, that "[i]n a statement received September 19, 2014, within one year of both rating decisions, Appellant stated":

I am writing in regards to your decision in the letter 8/29/14. I believe that you do not have all of the facts concerning my case. 

I have pain, instability and weakness due to my left knee replacement. This is also due to a serious break of the tibia and fibula in 1968 in an accident when stationed at Camp Pendleton. This caused my left leg to be short, weak and unstable. I wear a left shoe with a lift of 1-1/2 [inches]. This shoe is used as a bracing prosthetic and stabilizer. These shoes were provided to me by the Detroit VAMC.

I wear these shoes every day and also use a cane because of the loose motion weak and instability of my left leg. I have pain in my left leg going up to my hip and back when I am walking even a short distance. I use a handicap parking place and a scooter when shopping. 

I am asking you to reconsider your decision and a new evaluation. 

JMR at page 3.  

Citing case law regarding Notice of Disagreements (NODs), i.e., Rivera v. Shinseki, 654 F.3d 1377, 1382 (Fed. Cir. 2011) and Jarvis v. West, 12 Vet. App. 559, 561 (1999), the JMR stated that:

Thus, although Appellant referred to an August 29, 2014 decision, he also referred to his symptoms of "instability" and left leg length discrepancy.  

Because Appellant referred to his symptoms of instability and leg length discrepancy, and clearly expressed a disagreement with VA's adjudication of those issues within one year of both rating decisions, [VA] had a duty to consider whether Appellant had, indeed, perfected an appeal of those issues.  Thus, the Board's statement [in the Introduction] that these "issues are not before the Board", [R. 3 (1-22)], is not supported by an adequate analysis of the law and remand is warranted.  

The JMR noted that: 

On remand, the Board should readjudicate Appellant's claims and conduct a critical examination of the justification for its previous decision, assessing all potentially applicable laws and regulations.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  It must also reexamine the evidence of record and seek any other evidence it deems is necessary to render a timely, well-supported decision.  Id.  Similarly, Appellant is entitled to submit additional evidence and argument ...

JMR at page 5.  

In view of the JMR, the Veteran's September 2014 letter is deemed to be an NOD to the September 2013 assignment of an initial noncompensable rating for left leg shortening and to the August 2014 rating which granted no more than a 10 percent initial disability rating for left knee instability.  

When claims have been placed in appellate status by the filing of an NOD, the Board must remand the claims to the RO for preparation of a statement of the case (SOC) as to such claims.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); and Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, these matters must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of issues not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).   

However, the Veteran's September 2014 letter is not an NOD to the assignment of an initial noncompensable rating for the postoperative (PO) surgical scar of the left knee because nowhere in the September 2013 correspondence is there any reference to the left knee scar (as opposed to the left leg shortening which was referenced) and because the JMR (at page 5) indicated that the September 2014 letter was an NOD only as to the rating for the left knee instability and left leg shortening.  

Additional Matters

Following return of the case to the Board, the Veteran's service representative filed an Informal Hearing Presentation in June 2015.  Therein it was alleged that the Veteran was entitled to a separate compensable rating for left leg shortening under DC 5275 because, although an April 2011 VA examination found shortening of only one inch, a September 2008 VA examiner found a compensable degree of shortening, of 1.24 inches and the Veteran had been prescribed a 1.25 inch shoe lift in May 2014.  

It was also argued that the Veteran was entitled to a separate disability rating for his left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, knee replacement (prosthesis), and a separate disability rating under DC 5262 (impairment of the tibia and fibula, with varying degrees of disability of the knee or ankle).  

It was further argued in the June 2015 Informal Hearing Presentation that the Veteran was entitled to a separate rating for left ankle impairment.  Considering the statements in the JMR and the June 2015 Informal Hearing Presentation, the Board finds that a claim for service connection for left ankle disability, as secondary, either by causation or aggravation, to the service-connected left knee replacement and/or instability has been raised.  

Moreover, in the Informal Hearing Presentation in June 2015 it was asserted that the May 2014 VA examination was inadequate because it reported the results of range of motion testing only on active motion and not passive motion, and there was no indication of range of motion testing in either weight-bearing or nonweight-bearing. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and representative VCAA notice regarding the claim for service connection for left ankle disability and for an increased rating for left knee instability and a compensable rating for left leg shortening.  

2.  Complete the development ordered in the October 2014 Board Remand, which remanded the issue of entitlement to a TDIU.    

3.  Obtain and associate with the record the Veteran's up-to-date VA treatment records.  

4.  Schedule the Veteran for an examination for the purpose of determining whether it is at least as likely as not (50 percent or greater probability) he now has disability of the left ankle which was incurred during service, to include whether he developed arthritis of the left ankle within one year of his May 1969 service discharge; and whether it is at least as likely as not (50 percent or greater probability) that he now has any disability of the left ankle which is caused by OR aggravated by his service-connected residuals of an in-service left tibial fracture, to include his now service-connected total left knee arthroplasty residuals, left knee instability, left leg shortening, or left knee scarring or any combination of his service-connected disabilities.

An explanatory rationale, that is, with medical explanation or citation to the record, should be provided for all opinions offered.  

5.  Schedule the Veteran for an examination for the purpose of determining the severity of all disabilities of his left knee.  

The Veteran's range of motion of the left knee should be measured in both active and passive motion, and if deemed clinically significant as well as in weight-bearing and nonweight-bearing.  

Special attention of the examiner is directed to whether the Veteran now has severe painful motion or weakness of the affected extremity (within the meaning of DC 5055 which specifies either severe painful motion or weakness for a 60 percent rating for a knee replacement).  

The attention of the examiner is also drawn to the amount of shortening which the Veteran has of his left leg.  

In this regard, it is not sufficient to merely mention the height of any shoe lift which the Veteran has been prescribed.  Rather a note to DC 5275 states that comparative measurements of both lower extremities are to be made from the anterior superior spine of the ilium to the internal malleolus of the tibia (but that any shortening is not to be separately rated, for combination, with other ratings for fracture or faulty union in the same extremity).  

6.  Adjudicate the claim for service connection for a left ankle disability.  

If the claim is denied, provide the Veteran and his representative with the appropriate notice thereof, as well as the Veteran's appellate rights.  

The Veteran and his representative are reminded that if the claim for service connection for left ankle disability is denied, he may obtain appellate review only if the appellate process is initiated by the filing of an NOD (followed by perfecting the appeal by the filing of a Substantive Appeal, VA Form 9 or equivalent, after the issuance of an SOC).  

7.  Issue to the Veteran and the Veteran's representative an SOC addressing the claims for an initial compensable rating for left leg shortening and for an initial rating in excess of 10 percent for left knee instability.  

Along with the SOC, the RO/AMC must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above, i.e., an initial compensable rating for left leg shortening and for an initial rating in excess of 10 percent for left knee instability may be obtained only if a timely appeal is perfected.  

8.  After completion of the above, and any additional notice or development deemed necessary, adjudicate the claims.  If the claims are not granted to the Veteran's satisfaction, send the Veteran and representative a supplemental statement of the case (SSOC) which includes the TDIU issue and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

